Citation Nr: 9924492	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) original disability 
rating for service-connected residuals of right knee injury, 
status post medial meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted a claim by the veteran 
seeking entitlement to service connection for a right knee 
disorder, assigning a noncompensable (0 percent) disability 
rating.


REMAND

The veteran contends, in essence, that he is entitled to an 
increased (compensable) disability for his service-connected 
right knee disability.  He asserts that his right knee is 
painful and locks up, especially after standing up all day 
working as a barber, and that it has worsened over the last 
few years.

After careful review of the claims file, the Board finds that 
this case is not yet ready for appellate review.  Further 
evidentiary development is necessary.

Specifically, the Board notes that the veteran submitted an 
Authorization and Consent to Release Information, VA Form 21-
4142, dated in October 1997.  That form indicates that he 
received treatment by a Dr. Carolyn Smith and Dr. Paul Forth 
at the Diagnostic Clinic in Houston, Texas, and by Dr. David 
Carlton at the St. Frances Cabrini Hospital in Alexandria, 
Louisiana.  He repeated this information in a January 1999 
letter to Senator John Breaux, further indicating that said 
treatment occurred "three years ago."

No attempt by the RO to obtain the above-cited medical 
evidence is shown by the claims file.

The VA has a duty to obtain all pertinent medical records 
which have been called to its attention by the veteran and by 
the evidence of record.  Culver v. Derwinski, 3 Vet. App. 292 
(1992).  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. 
§§ 5103(a), 7104(a) (West 1991 & Supp. 1998); see also 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under § 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained); Epps v. Brown, 9 Vet. App. 341 (1996) 
(§  5103(a) duty attaches in cases where the record 
references other known and existing evidence that might 
pertain to the claim under consideration).  The duty to 
assist the appellant in the development of his claim includes 
the duty to request information, which may be pertinent to 
the claim.  38 U.S.C.A. §§ 5106, 5107(a) (West 1991).

Overall, the Board finds that an attempt should be made by 
the RO to obtain the medical records referenced by the 
veteran.  This is necessary to provide a record upon which a 
fair, equitable, and procedurally correct decision on the 
claim can be made.  38 C.F.R. §§ 3.326, 3.327  (1998).

Accordingly, further appellate consideration will be deferred 
and this case in hereby REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain any 
and all medical records pertaining to the 
veteran's service-connected right knee 
disability from Dr. Carolyn Smith and Dr. 
Paul Forth at the Diagnostic Clinic in 
Houston, Texas, and from Dr. David 
Carlton at the St. Frances Cabrini 
Hospital in Alexandria, Louisiana, as he 
provided in his October 1997 VA Form 21-
4142 and January 1999 letter to Senator 
Breaux.   These records should be dated 
approximately 3 or 4 years ago.  If the 
RO finds that additional information is 
required in order to carry out this 
request, the veteran should be contacted 
and given the opportunity to provide the 
necessary information.  All attempts to 
obtain such records should be documented 
in the claims folder.  Copies of any and 
all records obtained should be made part 
of the claims folder.

2.  After completion of the foregoing, 
the RO should review the veteran's claim 
of entitlement to an increased 
(compensable) original disability rating 
for his service-connected residuals of 
right knee injury, status post medial 
meniscectomy, with consideration of any 
and all new evidence.  If the RO finds 
that another VA medical examination is 
necessary in order to decide the claim, 
such an examination should be scheduled 
and conducted. 

3.  If the decision remains adverse to 
the veteran, or if less-than-full 
benefits are awarded, he and his 
representative should be so notified, and 
provided with a reasonable period of time 
within which to respond.  Thereafter, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991).  The RO should ensure 
that the Supplemental Statement of the 
Case contains all relevant statutory and 
regulatory provisions that were not set 
forth in the Statement of the Case.  The 
veteran and his representative should be 
given the opportunity to respond thereto.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice; however, he is 
free to submit additional evidence in support of his claim 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141  (1992).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



